HORNBECK, J,
dissents.
I concur with the majority of the court in holding the act challenged by the petition to be constitutional, although in so doing am of opinion that the almost unlimited power of the legislature in the field of taxation is carried to the extreme in some phases of this law. The wisdom. of the act was for the law makers. Every breed of dog which could by any reasonable view of the' situation have propensities which could cause harm or death to sheep should be compelled to pay for the loss so caused. It borders upon an unreasonable and arbitrary exercise of the police power to require the owner of a lap dog, a poodle, a Pekinese, some types of the small terriers, which in the very nature of things could not worry anything, to pay a proportionate share of losses sustained by reason of damages to sheep by dogs. And further to require the owner of a puppy, which is three months old in January, 1930, to pay his full share of losses sustained by reason of a deficit in 1929 and 1928 when the dog was non existent is a further strain on the flexibility of the taxation power. However, I do not believe that it was the purpose of the legislature, as is to be determined by f?5652-7a GC, to include in fixing the amount of license fees for any year the deficit for more than the year preceeding. When the computation was made in this case as provided by the section just mentioned it provided $780.00 (the deficit for 1928) more than the section contemplated. I am therefore of the opinion with Judge Yaple, the trial court, that the injunction should be . allowed in the form in which it was issued.